Name: Commission Regulation (EC) No 388/96 of 1 March 1996 correcting Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 53/12 PENH Official Journal of the European Communities 2. 3 . 96 COMMISSION REGULATION (EC) No 388/96 of 1 March 1996 correcting Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Articles 13(3) and 16(1 ) and (4) thereof, Whereas Article 15 of Commission Regulation (EC) No 1600/95 (3), as last amended by Regulation (EC) No 32/96 (4), provides that the period of validity of licences may not extend beyond 30 June following the date of issue; whereas there is an error in the Finnish translation of that provision; whereas it should be corrected with effect from 1 July 1995; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 (Only concerns the Finnish language version). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13. (2) OJ No L 307, 20. 12. 1995, p. 10 . 0 OJ No L 151 , 1 . 7. 1995, p. 12. b) OJ No L 8, 11 . 1 . 1996, p. 16.